Citation Nr: 1417223	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-31 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Virtual VA paperless claims processing system includes an electronic copy of the Veteran's August 2013 videoconference Board hearing before the undersigned Acting Veterans Law Judge. 


FINDINGS OF FACT

1.  From January 29, 2009, forward, the Veteran has experienced service-connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling, and a left shoulder disability post extraction of shrapnel, rated as 20 percent disabling, both incurred in action and as part of the same incident, which may be considered a single disability for purposes of adjudication of a claim for a TDIU pursuant to 38 C.F.R. § 4.16, and which when combined pursuant to 38 C.F.R. § 4.25 (Combined Ratings Table) warrant a disability rating of 40 percent.

2.  From January 29, 2009, forward, the Veteran has experienced service-connected disabilities of type two diabetes mellitus, rated as 20 percent disabling; left upper extremity peripheral neuropathy, rated as 10 percent disabling; right upper extremity peripheral neuropathy, rated as 10 percent disabling; left lower extremity peripheral neuropathy, rated as 10 percent disabling; and right lower extremity peripheral neuropathy, rated as 10 percent disabling, all arising from the single etiology of type II diabetes mellitus, which also may be considered a single disability for purposes of adjudicating a claim for a TDIU pursuant to 38 C.F.R. § 4.16, and which when combined pursuant to 38 C.F.R. § 4.25 warrant a disability rating of 50 percent.

3.  Pursuant to the Combined Ratings Table set forth at 38 C.F.R. § 4.25, the Veteran's combined disability rating for the period from January 29, 2009, forward, is 70 percent.

4.  The Veteran has a combination of one service-connected disability rated as at least 40 percent disabling and a 70 percent combined overall disability rating so as to meet the schedular criteria for a TDIU.

5.  The Veteran has a high school education and has past work experience as a truck driver.

6.  The record reflects he last worked October 5, 2009.  

7.  At his August 2013 Board hearing, the Veteran provided competent and credible testimony of a very high probative value establishing that it is at least as likely as not that for the period from October 6, 2009, forward, he has been unable to secure or maintain substantially gainful employment as a result of the combined impairments arising from his service-connected disabilities.


CONCLUSION OF LAW

Affording the benefit of the doubt in the Veteran's favor, the criteria for a TDIU are met for the full period from October 6, 2009, forward.  38 U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.16(a), 4.25 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with VCAA-compliant notice in October 2009. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished as the record includes VA treatment records, reports of VA examinations, and a statement from the Veteran's former employer.  As the Board elicited relevant testimony during the August 2013 hearing, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Merits of the Claim

A TDIU is warranted where the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

As enumerated in the Findings of Fact, the Veteran clearly meets the scheduler criteria of 38 C.F.R. § 4.16(a).  

In his application for TDIU, the Veteran reported he last worked in 2007 for Bogaard Hay as a truck driver.  He reported that he left his job because of his diabetes as he could not renew his CDL license because of service connected disabilities.  An October 2009 report from Bogaard Hay confirmed that the Veteran last worked as a truck driver in October 2009 and explained he could not work due to disability as he could not pass a Department of Transportation physical.  Although the employer noted the disability was high blood pressure and VA treatment records suggest the right should may have also played a part in the inability to work, the Veteran proved competent and credible testimony that the reason he left his job was that he was unable to get his license due to hypoglycemic reactions and further noted difficulty continuing to work as a truck driver due to the numbness in his hands and legs.  The employer noted the date of last employment was October 5, 2009, and the Veteran subsequently testified that he last worked in 2009.  Accordingly, resolving all doubt in favor of the Veteran, it is the judgment of the Board that a TDIU is warranted effective from October 6, 2009.  






ORDER

Entitlement to a TDIU is granted for the period from October 6, 2009, forward.



____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


